ORIGINAL                                      04/05/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: OP 22-0149


                                        OP 22-0149

                                                                         HLED
 DAVID REKO HERNANDEZ,
                                                                          APR 0 5 2022
                                                                       Bowen Greenwood
              Petitioner,                                            Clerk of Supreme Court
                                                                        State nt hitnntana

       v.                                                            ORDER

 PETER BLUDWORTH, Warden,

              Respondent.



       Representing himself, David Reko Hernandez has filed a Petition for Writ of Habeas
Corpus, claiming that his incarceration is illegal. He attaches a January 28, 2022 order
frorn the District Court in Toole County, where Hernandez is incarcerated, denying his
habeas corpus petition. Hernandez argues that the court did not apply the habeas corpus
statute correctly. He requests this Court to grant relief and remand his criminal case to the
Lewis and Clark County District Court for resentencing.
       Available electronic records indicate that in August 2008, the Yellowstone County
District Court sentenced Hernandez to the Montana State Prison (MSP) for a twenty-five-
year term and imposed a parole eligibility restriction of ten years. The District Court also
suspended the last ten years of the sentence. In May 2019, the Lewis and Clark County
District Court sentenced Hernandez to the Department of Corrections (DOC) for a five-
year term to run consecutively to his prior sentence.
       Hernandez contends that the State failed in its duty to care for the physical and
mental health of those within its custody and control when it released him on parole without
medication to care for his bi-polar syndrome. Hernandez claims that his inability to
properly regulate his actions led to his parole violation, which in turn led to his current
incarceration. Hernandez states that he "recognizes his own responsibility as well" and
therefore asks "not for a complete release from his conviction, but for an appropriate, legal
sentence that takes into account his mental-health and rehabilitative needs."
       Hernandez is not entitled to relief for these claims through a writ of habeas corpus.
Section 46-22-101(1), MCA.            He did not appeal to this Court in 2019.
Section 46-20-104(1), MCA. An appeal is the proper forum to raise issues arising from a
conviction and sentence; such issues cannot be addressed in post-judgment petitions like
habeas corpus. State v. Wright, 2001 MT 282, 1 36-37, 307 Mont. 349, 42 P.2d 753.
       The law is clear that constitutional claims concerning conditions of confinement and
Medical care are not remedied by writs of habeas corpus.          Gates v. Missoula Cnty.
Comm'rs, 235 Mont. 261, 262, 766 P.2d 884, 884-85 (1988). Hernandez is correct that
"[t]he government custodian responsible for the custody and care of incarcerated persons
has a constitutional duty to provide for the 'general well-being' and 'basic human needs'
of incarcerated persons, including but not necessarily limited to food, clothing, shelter,
medical care, mental health care, and reasonable safety." Disability Rights Mont v.
Mont judicial Dists. 1-22, No. OP 20-0189, 2020 Mont. LEXIS 973 (Apr. 14, 2020). A
properly established claim may be cognizable in an appropriate civil action—but not in
collateral attack of his conviction.      See Helling v. McKinney, 509 U.S. 25, 31,
113 S. Ct. 2475, 2480 (1993) (noting that "the treatment a prisoner receives in prison and
the conditions under which he is confined are subject to scrutiny under the
Eighth Amendment."). See also Quigg v. Slaughter, 2007 MT 76, ¶ 19, 336 Mont. 474,
154 P.3d 1217 (citing Jellison v. Mahoney, 1999 MT 217, ¶ 12, 295 Mont. 540,
986 P.2d 1089, and explaining requirements for establishing an Eighth Amendment ,
violation). Hernandez's arguments acknowledge this point by referring to principles of
negligence and cases concerning such claims.
       Although Hernandez argues that his claims pertain to the "underl[ying] cause" of
his imprisonment, for which the law expressly grants a remedy of habeas corpus, he has
not demonstrated illegal incarceration through a facially invalid sentence such as Petitioner
Lott in the case that he references. Lott v. State, 2006 MT 279, 1 22-23. 334 Mont. 270,
150 P.3d 337. He is not entitled to habeas corpus relief or to resentencing.



                                             2
      IT IS THEREFORE ORDERED that Hernandez's Petition for Writ of Habeas
Corpus is DENIED and DISMISSED.
      The Clerk is directed to provide this Order to counsel of record and to
David Reko Hernandez personally.
      DATED this ,D    day of April, 2022.




                                             es24
                                                      Justices